DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6 and 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-14 and 16-18 of U.S. Patent No.11,109,405. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of Independent claims 1 and 13 of the current application is the same as Independent and Dependent claims 1-2, 12 and 16 of the patent.  Dependent claims 2, 4, 6, 8-12 and 14-17 of the current application are the same as Dependent claims 3-5, 7-11, 13-14 and 17-18 of the patent.
Current Application:
Patent:
Rationale:
Claim 1:  A method for scheduling cellular data transmissions, the method comprising: determining a plurality of channel quality indicator (CQI) values that correspond to a plurality of UE communicating with a base station (BS); determining a data transfer rate for each UE of the plurality of UE; creating a scheduling matrix comprising a plurality of elements storing a plurality of data transfer rates based on the determined plurality of CQI values, wherein: a first dimension of the scheduling matrix corresponds to a plurality of physical resource blocks (PRBs); and a second dimension of the scheduling matrix corresponds to the plurality of UE; and performing data transfers to the plurality of UE by the BS based on the scheduling matrix. 

Claim 1: A method for scheduling data transmissions from a base station to user equipment (UE), the method comprising: determining, by a cellular network, a plurality of channel quality indicator (CQI) values that correspond to a plurality of UE, wherein: for each UE of the plurality of UE, a CQI value of the plurality of CQI values is determined for each carrier component of a plurality of carrier components that make up a carrier aggregation; and determining, by the cellular network, an average data transfer rate for each UE of the plurality of UE; creating, by a scheduler system of the cellular network, a scheduling matrix comprising a plurality of elements storing a plurality of instantaneous data transfer rates based on the determined plurality of CQI values, wherein: each row of the scheduling matrix corresponds to a physical resource block (PRB) of a plurality of PRBs; each column of the scheduling matrix corresponds to a UE of the plurality of UE; and each PRB of the plurality of PRBs corresponds to one of the plurality of carrier components; normalizing, by the scheduler system of the cellular network, each element of the plurality of elements of the scheduling matrix by modifying the plurality of instantaneous data transfer rates based on a plurality of average data transfer rates, wherein: each average data transfer rate of the plurality of average data transfer rates corresponds to a UE of the plurality of UE mapped to the element of the plurality of elements; and making, by the scheduler system of the cellular network, scheduling decisions for the plurality of UE based on the normalized scheduling matrix.


Claim 2: The method for scheduling data transmissions from the base station to the UE of claim 1, further comprising: transmitting, by the base station of the cellular network, data to the plurality of UE based on the scheduling decisions.
The current application states “scheduling cellular data transmission” which is same as the patent scheduling data transmissions in a cellular network.

The current application states “determining a data transfer rate for each UE” which is broader than the patent determining an average data transfer rate for each UE.  Therefore, the patent claims determining a data transfer rate for each UE.

The current application’s first dimension and second dimension of the scheduling matrix is considered as the patent’s row and column of the scheduling matrix.
Claim 2:  The method for scheduling cellular data transmissions of claim 1, wherein the BS uses 5G New Radio (NR) Radio Access Technology (RAT) for communication with the  plurality of UE.
Claim 3: The method for scheduling data transmissions from the base station to the UE of claim 1, wherein the cellular network uses 5G New Radio (NR) Radio Access Technology (RAT) for communication with the UE.

Claim 4:  The method for scheduling cellular data transmissions of claim 1, further  comprising: removing entries from the scheduling matrix for a UE that correspond to a carrier component of a plurality of carrier components that is ineligible for the UE.
Claim 4:  The method for scheduling data transmissions from the base station to the UE of claim 1, wherein: for each row of the scheduling matrix, removing entries that correspond to a carrier component of the plurality of carrier components for which the corresponding UE of the row is out of range of communications from the base station on the carrier component.
The current application’s carrier component that is ineligible for the UE is considered as the patent’s carrier component for which the UE is out of range of communications.
Claim 6:  The method for scheduling cellular data transmissions of claim 1, further  comprising: removing entries from the scheduling matrix for a UE that correspond to a PRB of the plurality of PRBs that is outside of one or more active bandwidth parts (BWPs) assigned to the UE.
Claim 5:  The method for scheduling data transmissions from the base station to the UE of claim 1, wherein: for each row of the scheduling matrix, removing entries that correspond to a PRB of the plurality of PRBs that is outside of one or more active bandwidth parts (BWPs) for which the corresponding UE of the row is assigned.

Claim 8:  The method for scheduling cellular data transmissions of claim 1, further  comprising: identifying an element of the plurality of elements of the scheduling matrix that has a maximum value among the plurality of elements.
Claim 7:  The method for scheduling data transmissions from the base station to the UE of claim 1, further comprising: identifying, by the scheduler system, an element of the plurality of elements of the scheduling matrix that has a maximum value among the plurality of elements.

Claim 9:  The method for scheduling cellular data transmissions of claim 8, further  comprising: assigning the PRB of the plurality of PRBs that corresponds to the element to the UE of the plurality of UE that corresponds to the element.
Claim 8:  The method for scheduling data transmissions from the base station to the UE of claim 7, further comprising: assigning the PRB of the plurality of PRBs that corresponds to the element to the UE of the plurality of UE that corresponds to the element.

Claim 10:  The method for scheduling cellular data transmissions of claim 9, further  comprising: determining that no additional PRB is needed for data transmission to the UE for which the PRB is assigned; and  removing all other entries for the UE within the scheduling matrix in response to determining that no additional PRB is needed for data transmission to the UE.
Claim 9:  The method for scheduling data transmissions from the base station to the UE of claim 8, further comprising: determining that an additional PRB is not needed for data transmission to the UE for which the PRB is assigned; and removing all other entries for the UE within the scheduling matrix in response to determining that the additional PRB is not needed for data transmission to the UE.

Claim 11:  The method for scheduling cellular data transmissions of claim 9, further  comprising: determining that an additional PRB is needed for data transmission to the UE for which the PRB is assigned; and updating the data transfer rate for other elements mapped to the UE within the scheduling matrix in response to determining that the additional PRB is needed for data transmission to the UE.
Claim 10:  The method for scheduling data transmissions from the base station to the UE of claim 8, further comprising: determining that an additional PRB is needed for data transmission to the UE for which the PRB is assigned; and updating the data transfer rate for all other elements mapped to the UE within the scheduling matrix in response to determining that the additional PRB is needed for data transmission to the UE.

Claim 12:  The method for scheduling cellular data transmissions of claim 11, wherein updating the data transfer rate comprises all other elements mapped to the UE in the scheduling matrix being decreased in magnitude.
Claim 11:  The method for scheduling data transmissions from the base station to the UE of claim 10, wherein updating the data transfer rate comprises all other elements mapped to the UE being decreased in magnitude.

Claim 13:  A cellular network system that schedules data transmissions, the cellular network system comprising: a cellular network comprising a base station (BS), wherein the cellular network is configured to: determine a plurality of channel quality indicator (CQI) values that correspond to a plurality of UE communicating with the BS; determine, a data transfer rate for each UE of the plurality of UE; create a scheduling matrix comprising a plurality of elements storing a plurality of data transfer rates, wherein: a first dimension of the scheduling matrix corresponds to a physical resource block (PRB) of a plurality of PRBs; and a second dimension of the scheduling matrix corresponds to a UE of the plurality of UE; and perform data transfers to the plurality of UE by the BS based on the scheduling matrix.
Claim 12:  A cellular network that schedules downlink data transmissions, the cellular network comprising: a base station that comprises a scheduler system, wherein the base station is configured to: determine a plurality of channel quality indicator (CQI) values that correspond to a plurality of UE, wherein: for each UE of the plurality of UE, a CQI value of the plurality of CQI values is determined for each carrier component of a plurality of carrier components that make up a carrier aggregation; and determine, an average data transfer rate for each UE of the plurality of UE; create a scheduling matrix comprising a plurality of elements storing a plurality of instantaneous data transfer rates, wherein: a first dimension of the scheduling matrix corresponds to a physical resource block (PRB) of a plurality of PRBs; a second dimension of the scheduling matrix corresponds to a UE of the plurality of UE; and each PRB of the plurality of PRBs corresponds to one of the plurality of carrier components; normalize each element of the plurality of elements of the scheduling matrix by modifying the plurality of instantaneous data transfer rates based on a plurality of average data transfer rates, wherein: each average rate of the plurality of average data transfer rates corresponds to a UE of the plurality of UE mapped to the element of the plurality of elements; and make scheduling decisions for the plurality of UE based on the normalized scheduling matrix.


Claim 16:  The cellular network that schedules downlink data transmissions of claim 12, wherein the base station is further configured to transmit data to the plurality of UE based on the scheduling decisions.
The current application states “determining a data transfer rate for each UE” which is broader than the patent determining an average data transfer rate for each UE.  Therefore, the patent claims determining a data transfer rate for each UE.


Claim 14:  The cellular network system of claim 13, wherein the cellular network further comprises the plurality of UE.
Claim 13:  The cellular network that schedules downlink data transmissions of claim 12, wherein the cellular network further comprises the plurality of UE.

Claim 15:  The cellular network system of claim 13, wherein the base station is a gNodeB and the cellular network is a 5G New Radio (NR) radio access technology (RAT) cellular network.
Claim 14:  The cellular network that schedules downlink data transmissions of claim 12, wherein the base station is a gNodeB and the cellular network is a 5G New Radio (NR) radio access technology (RAT) cellular network.

Claim 16:  The cellular network system of claim 13, wherein the cellular network is further configured to: identify an element of the plurality of elements of the scheduling matrix that has a maximum value among the plurality of elements; and assign the PRB of the plurality of PRBs that corresponds to the element to the UE of the plurality of UE that corresponds to the element.
Claim 17:  The cellular network that schedules downlink data transmissions of claim 12, wherein the base station is further configured to: identify an element of the plurality of elements of the scheduling matrix that has a maximum value among the plurality of elements; and assign the PRB of the plurality of PRBs that corresponds to the element to the UE of the plurality of UE that corresponds to the element.

Claim 17:  The cellular network system of claim 16, wherein the cellular network is further configured to: determine that no additional PRB is needed for data transmission to the UE for which the PRB is assigned; and remove all other entries for the UE within the scheduling matrix in response to determining that no additional PRB is needed for data transmission to the UE.
Claim 18:  The cellular network that schedules downlink data transmissions of claim 17, wherein the base station is further configured to: determine that an additional PRB is not needed for data transmission to the UE for which the PRB is assigned; and remove all other entries for the UE within the scheduling matrix in response to determining that the additional PRB is not needed for data transmission to the UE.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7-9, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROH, U.S. Publication No. 2013/0163541 in view of Nanri, U.S. Publication No. 2018/0054757.
Regarding Claim 1, ROH discloses a method for scheduling cellular data 
transmissions, the method comprising: 
determining a plurality of channel quality indicator (CQI) values that correspond to a plurality of UE communicating with a base station (BS) (i.e., The resource allocation scheduler 132 calculates the data rate available for each candidate MS on the given resource based on the CQI information fed back by each MS.; see paragraphs [0036] and [0046] therefore, ROH teaches determining CQI values); 
determining a data transfer rate for each UE of the plurality of UE (i.e., The resource allocation scheduler 132 calculates the data rate available for each candidate MS; see paragraphs [0036] and [0046] therefore, ROH teaches determining a data transfer rate); 
creating a scheduling matrix comprising a plurality of elements storing a plurality of data transfer rates based on the determined plurality of CQI values (i.e., The resource allocation scheduler 132 sorts the MSs in a descending order of scheduling metric and allocates the resources to the MSs in the highest scheduling metric-first order as shown in figure 2; see paragraph [0046] therefore, ROH teaches creating a scheduling matrix), wherein: 
a first dimension of the scheduling matrix corresponds to a plurality of resource blocks (in other words, corresponding to the resources allocated to the MS as described in equations (1) and (2); see paragraphs [0024]-[0026] and figure 2); and 
a second dimension of the scheduling matrix corresponds to the plurality of UE (i.e., MS1-MSK as shown in figure 2); and 
performing data transfers to the plurality of UE by the BS based on the scheduling matrix (in other words, the base station allocates resources to the at least one mobile station according to the resource allocation priority allowing for transmitting and receiving signals to and from mobile stations as described in paragraph [0013] therefore, ROH teaches performing data transfers based on the scheduling matrix).
ROH fails to disclose the resource blocks as physical resource blocks (PRBs).
Nanri discloses the resource blocks as physical resource blocks (PRBs) (i.e., the small base station 20 determines a downlink modulation system and the number of physical resource blocks (PRB: Physical Resource Block) corresponding to the bandwidth, based on the CQI received from the mobile equipment 10; see paragraph [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Nanri’s invention with ROH’s invention for performing an appropriate communication with a mobile station as described in paragraph [0020] of Nanri.
Regarding Claim 13, ROH discloses a cellular network system (as shown in figure 1) that schedules data transmissions, the cellular network system comprising: 
a cellular network comprising a base station (BS) (see figure 1), wherein the cellular network is configured to: 
determine a plurality of channel quality indicator (CQI) values that correspond to a plurality of UE communicating with the BS (see rejection for claim 1 above); 
determine, a data transfer rate for each UE of the plurality of UE (see rejection for claim 1 above); 
create a scheduling matrix comprising a plurality of elements storing a plurality of data transfer rates (see rejection for claim 1 above), wherein: 
a first dimension of the scheduling matrix corresponds to a resource block of a plurality of resource blocks (see rejection for claim 1 above); and 
a second dimension of the scheduling matrix corresponds to a UE of the plurality of UE (see rejection for claim 1 above); and 
perform data transfers to the plurality of UE by the BS based on the scheduling matrix (see rejection for claim 1 above).
ROH fails to disclose the resource blocks as physical resource blocks (PRBs).
Nanri discloses the resource blocks as physical resource blocks (PRBs) (see rejection for claim 1 above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Nanri’s invention with ROH’s invention for performing an appropriate communication with a mobile station as described in paragraph [0020] of Nanri.
Regarding Claim 3, ROH and Nanri disclose the method as described above.  ROH further discloses further comprising: normalizing elements of the plurality of elements of the scheduling matrix by modifying the plurality of data transfer rates based on a plurality of average data transfer rates, wherein: each average data transfer rate of the plurality of average data transfer rates corresponds to a UE of the plurality of UE mapped to the element of the plurality of elements (i.e., the resource allocation scheduler 132 updates the average data rate (Tavg) for use in the calculation of the scheduling metric for each MS; see paragraph [0052]).
Regarding Claim 7, ROH and Nanri disclose the method as described above.  ROH further discloses wherein for each UE of the plurality of UE, a CQI value of the plurality of CQI values is determined that corresponds to each carrier component of a plurality of carrier components that make up a carrier aggregation (i.e., the radio communication unit 110 receives the CQI signals transmitted by the individual MSs… The resource allocation scheduler 132 calculates the data rate available for the respective candidate MSs on the given resources based on the CQIs; see paragraphs [0048]-[0049]).
Regarding Claims 8 and 16, ROH and Nanri disclose the method and cellular network system as described above.  ROH further discloses further comprising: identifying an element of the plurality of elements of the scheduling matrix that has a maximum value among the plurality of elements (i.e., The resource allocation scheduler 132 sorts the MSs in a descending order of scheduling metric and allocates the resources to the MSs in the highest scheduling metric-first order.; see paragraph [0046]).
Regarding Claims 9 and 16, ROH and Nanri disclose the method and cellular network system where the Nanri reference has already been shown to disclose PRB as described above.  ROH further discloses further comprising: assigning the resource block of the plurality of resource blocks that corresponds to the element to the UE of the plurality of UE that corresponds to the element (i.e., The resource allocation scheduler 132 sorts the MSs in a descending order of scheduling metric and allocates the resources to the MSs in the highest scheduling metric-first order.; see paragraph [0046]).
Regarding Claim 14, ROH and Nanri disclose the cellular network system as described above.  ROH further discloses wherein the cellular network further comprises the plurality of UE (see figure 2).	
Claim(s) 2, 4, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROH and Nanri in view of Yu et al. (Yu), U.S. Publication No. 2019/0053325.
Regarding Claims 2 and 15, ROH and Nanri disclose the method and cellular 
network system as described above.  ROH and Nanri fail to disclose wherein the BS uses 5G New Radio (NR) Radio Access Technology (RAT) for communication with the  plurality of UE.  Yu discloses wherein the BS uses 5G New Radio (NR) Radio Access Technology (RAT) for communication with the plurality of UE (i.e., In some cases, NR or 5G RAT networks may be deployed; see paragraphs [0004] and [0045]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Yu’s invention with ROH’s and Nanri’s invention for a faster, more reliable connection.
Regarding Claims 4 and 19, ROH and Nanri disclose the method and cellular 
network system as described above.  ROH and Nanri fail to disclose further comprising: removing entries from the scheduling matrix for a UE that correspond to a carrier component of a plurality of carrier components that is ineligible for the UE.  Yu discloses further comprising: removing entries from the scheduling matrix for a UE that correspond to a carrier component of a plurality of carrier components that is ineligible for the UE (i.e., BS 110 may remove a carrier mapping restriction for RLC to enable UE 120 to transmit using the first link and not the second link.; see paragraph [0104]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Yu’s invention with ROH’s and Nanri’s invention for a faster, more reliable connection.
	
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROH, Nanri and Yu in view of Ji et al. (Ji), Simple Proportional Fairness Scheduling for OFDMA Frame-based Wireless Systems (NPL submitted on 10/21/21).
Regarding Claim 5, ROH, Nanri and Yu disclose the method as described 
above.  ROH, Nanri and Yu fail to disclose wherein removing the entries from the scheduling matrix for the UE comprises setting the entries to zero in the scheduling matrix.  Ji discloses wherein removing the entries from the scheduling matrix for the UE comprises setting the entries to zero in the scheduling matrix (i.e., If the selected subchannel runs out of time slots and the selected user’s queue is empty after slot allocation, we delete both the corresponding row and column, and update the user’s average data rate.; see page 1595).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Ji’s invention with ROH’s, Nanri’s and Yu’s invention for improving performance in terms of throughput, delay and fairness (see page 1593 of Ji).
Claim(s) 6, 10, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROH and Nanri in view of Ji.
Regarding Claims 6 and 20, ROH and Nanri disclose the method and cellular 
network system as described above.  ROH and Nanri fail to disclose further comprising: removing entries from the scheduling matrix for a UE that correspond to a PRB of the plurality of PRBs that is outside of one or more active bandwidth parts (BWPs) assigned to the UE.  Ji discloses further comprising: removing entries from the scheduling matrix for a UE that correspond to a PRB of the plurality of PRBs that is outside of one or more active bandwidth parts (BWPs) assigned to the UE (i.e., delete the selected element from the channel matrix by deleting either the row or the column, or both, see page 1595).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Ji’s invention with ROH’s and Nanri’s invention for improving performance in terms of throughput, delay and fairness (see page 1593 of Ji).
Regarding Claims 10 and 17, ROH and Nanri disclose the method and cellular 
network system as described above.  ROH and Nanri fail to disclose further comprising: determining that no additional PRB is needed for data transmission to the UE for which the PRB is assigned; and  removing all other entries for the UE within the scheduling matrix in response to determining that no additional PRB is needed for data transmission to the UE.  Ji discloses further comprising: determining that no additional PRB is needed for data transmission to the UE for which the PRB is assigned; and  removing all other entries for the UE within the scheduling matrix in response to determining that no additional PRB is needed for data transmission to the UE (i.e., if the selected subchannel runs out of time slots, delete the corresponding row; see page 1595).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Ji’s invention with ROH’s and Nanri’s invention for improving performance in terms of throughput, delay and fairness (see page 1593 of Ji).
Regarding Claim 18, ROH and Nanri disclose the cellular network system as described above.  ROH and Nanri fail to disclose wherein removing all the other entries for the UE comprises setting all the other entries to zero for the UE within the scheduling matrix.  Ji discloses wherein removing all the other entries for the UE comprises setting all the other entries to zero for the UE within the scheduling matrix (i.e., If the selected subchannel runs out of time slots and the selected user’s queue is empty after slot allocation, we delete both the corresponding row and column, and update the user’s average data rate.; see page 1595).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Ji’s invention with ROH’s and Nanri’s invention for improving performance in terms of throughput, delay and fairness (see page 1593 of Ji).  
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROH and Nanri in view of Inokuchi et al. (Inokuchi), U.S. Publication No. 2020/0296745.
Regarding Claim 11, ROH and Nanri disclose the method as described above.  
ROH and Nanri fail to disclose further  comprising: determining that an additional PRB is needed for data transmission to the UE for which the PRB is assigned; and updating the data transfer rate for other elements mapped to the UE within the scheduling matrix in response to determining that the additional PRB is needed for data transmission to the UE.  Inokuchi discloses further  comprising: determining that an additional PRB is needed for data transmission to the UE for which the PRB is assigned; and updating the data transfer rate for other elements mapped to the UE within the scheduling matrix in response to determining that the additional PRB is needed for data transmission to the UE (i.e., shown in FIG. 5A, since a relatively large number of resource blocks (RBs) are allocated to one UE in one subframe, transmission power per resource block decreases and hence a transmission rate per resource block decreases.; see paragraph [0067]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Inokuchi’s invention with ROH’s and Nanri’s invention for improving in performance of a plurality of uplink transmissions related to a transfer of data (see paragraph [0028] of Inokuchi).
Regarding Claim 12, ROH and Nanri disclose the method as described above.  
ROH and Nanri fail to disclose wherein updating the data transfer rate comprises all other elements mapped to the UE in the scheduling matrix being decreased in magnitude.  Inokuchi discloses wherein updating the data transfer rate comprises all other elements mapped to the UE in the scheduling matrix being decreased in magnitude (i.e., shown in FIG. 5A, since a relatively large number of resource blocks (RBs) are allocated to one UE in one subframe, transmission power per resource block decreases and hence a transmission rate per resource block decreases.; see paragraph [0067]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Inokuchi’s invention with ROH’s and Nanri’s invention for improving in performance of a plurality of uplink transmissions related to a transfer of data (see paragraph [0028] of Inokuchi).
	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645     
October 20, 2022